 



Exhibit 10.1

NS GROUP, INC. EQUITY PLAN
PERFORMANCE UNITS AGREEMENT

     This Agreement (the “Agreement”) is made as of ___, 20___(the “Date of
Grant”), by and between NS Group, Inc., a Kentucky corporation (the “Company”),
and ___(the “Grantee”).

     1. Grant of Performance Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the NS Group, Inc. Equity
Plan (the “Plan”), the Company hereby grants to the Grantee ___Performance Units
(the “Target Performance Units”) subject to the attainment of the criteria
described in Section 2(a). Each Performance Unit represents the contingent right
to receive $1.00, subject to the terms and conditions set forth in the Plan and
this Agreement.

     2. Earning of Performance Units

          (a) The Grantee’s right to receive payment for any Performance Unit
shall be determined on the basis of the Company’s return on capital employed
during each three-year period which commences January 1 (the “Performance
Period”). Except as provided in this Section 2, the applicable percentage of the
Target Performance Units, if any, earned by the Grantee shall range from 0% to
150%, based on the Company’s results during the Performance Period and the
performance criteria set forth in Exhibit A.

          (b) If, while in the continuous employ of the Company or a Subsidiary
Company, the Grantee dies, retires at age 62 with at least 5 years of continuous
employment or becomes permanently disabled (as determined by the Committee)
prior to the date that the Performance Units are paid as provided herein, the
Grantee shall be entitled to receive a prorated portion of the value of the
Performance Units calculated under Section 2(a), determined by multiplying the
value of the Performance Units by a fraction, the numerator of which is the
number of days during the Performance Period that the Grantee was employed by
the Company or a Subsidiary and the denominator of which is the total number of
days during the Performance Period.

          (c) If a Change in Control occurs prior to the end of the Performance
Period and while the Grantee is in the continuous employ of the Company or a
Subsidiary, the Grantee shall be entitled to receive a prorated portion of the
value of the Performance Units calculated under Section 2(a), determined by
multiplying the value of the Performance Units by a fraction, the numerator of
which is the number of days during the Performance Period that the Grantee was
employed by the Company or a Subsidiary and the denominator of which is the
total number of days during the Performance Period. The applicable percentage of
the Target Performance Units earned by the Grantee shall be determined by the
Committee, in its discretion, by using a reasonable estimate of Company
performance.

     3. Payment of Performance Units.

          (a) Except as provided in Section 3(b), the value of the Target
Performance Units earned as provided in Section 2 and not forfeited as provided
in Section 4 shall be paid to the Grantee (or his beneficiary in the case of
death) in cash as soon as administratively practicable after the approval of
audited financial results for the Performance Period, but in no event later than
75 days after the end of a Performance Period.

Page 1 of 5

 



--------------------------------------------------------------------------------



 



NS GROUP, INC. EQUITY PLAN
PERFORMANCE UNITS AGREEMENT

          (b) Notwithstanding anything contained herein to the contrary, if a
Change in Control occurs prior to the date that the Performance Units are paid
as provided herein and while the Grantee is in the continuous employ of the
Company or a Subsidiary, the value of the Performance Units earned as provided
in Section 2(a) or 2(c), as the case may be, shall be paid to the Grantee in
cash within 30 days after the date of the Change in Control.

     4. Forfeiture of Target Performance Units.

          (a) Except as provided in Section 3(b) and 4(b), the Performance Units
shall be forfeited automatically without further notice on the date the Grantee
ceases to be continuously employed by the Company or a Subsidiary.

          (b) Notwithstanding the provisions of Section 4(a), the Performance
Units shall not be forfeited upon the Grantee’s ceasing to be continuously
employed by the Company or a Subsidiary if the Grantee dies, retires at age 62
with at least 5 years of continuous employment or becomes permanently disabled
(as determined by the Committee).

     5. Transferability. The Performance Units may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee; provided, however, that the Grantee’s rights with respect to such
Performance Units may be transferred by will or pursuant to the laws of descent
and distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Performance Units.

     6. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor limit or affect in any manner the right of the
Company or a Subsidiary to terminate the employment or adjust the compensation
of the Grantee.

     7. Taxes and Withholding. To the extent that the Company shall be required
to withhold any federal, state, local or other taxes in connection with the
payment of the value of the Performance Units, the Grantee hereby authorizes the
necessary withholding by the Company to satisfy such tax withholding obligations
prior to payment.

     8. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee).

     9. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable laws; provided, however, that notwithstanding any other
provision of this Agreement, the Performance Units shall not be paid if he
payment thereof would result in a violation of any such law.

Page 2 of 5

 



--------------------------------------------------------------------------------



 



NS GROUP, INC. EQUITY PLAN
PERFORMANCE UNITS AGREEMENT

     10. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or a Subsidiary, by reason of the transfer of his
employment among the Company or a Subsidiary or a leave of absence approved by
the Committee.

     11. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing and except as
provided in Section 8 hereof, no amendment of the Plan or this Agreement shall
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent.

     12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     13. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant or settlement of the Performance Units.

     14. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

     15. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
giving effect to the principles of conflict of laws thereof.

     16. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to the Grantee shall be addressed to the
Grantee at his or her address on file with the Company. Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

     17. Unsecured Creditor. The Grantee acknowledges that no assets of the
Company shall be segregated for the purpose of payment under this Agreement or
shall be held (or deemed to

Page 3 of 5

 



--------------------------------------------------------------------------------



 



NS GROUP, INC. EQUITY PLAN
PERFORMANCE UNITS AGREEMENT

be held) in trust for the benefit of the Grantee. It is the intention of the
Grantee and the Company that all payment obligations under this Agreement shall
constitute at all times general unsecured obligations of the Company.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

                NS GROUP, INC.
 
       

  By:    

       

  Name:    

  Title:    

     The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Target Performance Units granted thereunder
on the terms and conditions set forth herein and in the Plan.

                 

  Grantee    
 
       

  Date:    

       

Page 4 of 5

 



--------------------------------------------------------------------------------



 



NS GROUP, INC. EQUITY PLAN
PERFORMANCE UNITS AGREEMENT

Exhibit A

The performance goals used to determine the performance units earned under this
Agreement is the Company’s return on capital employed (“ROCE”). For purposes of
this Agreement, ROCE shall equal earnings before interest and taxes, divided by
average capital employed for the applicable period. Performance goals shall be
calculated based on generally accepted accounting principles in effect at the
time the goals are established without regard to any change in accounting
standards that may be required by the Financial Accounting Standards Board after
the goals are established.

In order to earn the performance award, ROCE for the Performance Period must:



  •   average 10% over the Performance Period; and     •   be at least 4% in the
final year of the Performance Period; otherwise, the cash is forfeited.

If earned, the performance award is paid in the following percentages:



  •   “Threshold” performance pays 50% of the target performance award amount  
  •   “Target” performance pays 100% of the target performance award amount, and
    •   “Maximum” performance pays 150% of the target performance award amount

Points between “threshold” and “target” performance and between “target” and
“maximum” will be interpolated on a straight line basis. Upon achievement of
performance goals, the cash award is paid at the end of the Performance Period,
subject to other provisions of the LTIP.

Page 5 of 5

 